[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                             FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                      SEPTEMBER 5, 2007
                            No. 06-12887
                                                       THOMAS K. KAHN
                                                            CLERK

                 D. C. Docket No. 03-80612-CV-KAM

SECURITIES AND EXCHANGE COMMISSION,

                                            Plaintiff-Appellee,

UNITED STATES OF AMERICA,

                                            Intervenor-Plaintiff
                               versus

MICHAEL LAUER,


                                            Defendant-Appellant,

LANCER MANAGEMENT GROUP, LLC,
et al.,

                                            Defendants.



             Appeal from the United States District Court
                 for the Southern District of Florida


                        (September 5, 2007)
Before DUBINA and MARCUS, Circuit Judges, and COOGLER,* District Judge.

PER CURIAM:

       The Securities and Exchange Commission (“SEC”) brought an action

against Michael Lauer to obtain relief from his alleged violation of certain anti-

fraud provisions of federal securities laws. This interlocutory appeal arises from

the district court’s imposition of sanctions against Lauer for his failure to comply

with his discovery obligations in the underlying case.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s imposition of sanctions

based upon its well-reasoned orders imposing sanctions filed on January 24, 2006,

and March 14, 2006.

       We do observe, however, that subject matter jurisdiction can be raised by

any party at any time.

       AFFIRMED.




____________________________
*Honorable L. Scott Coogler, United States District Judge for the Northern District of Alabama,
sitting by designation.

                                               2